BINGHAM, Circuit Judge
(dissenting).
The instruction of the presiding judge to the jury, “And now I am going to tell you what I think of the defendant’s testimony. You may have noticed, Mr. Foreman and gentlemen, that he wiped Ms hands during his testimony. It is rather a curious thing, but that is almost always an indication of lying. "Why it should be so we don’t know, but that is the fact. I think that every single word that man said, except when he agreed with the Government’s testimony, was a lie,” cannot, by any .stretch of the imagination, be regarded as a fair, dispassionate statement by a judge to a jury in a criminal ohse. Although a presiding judge in the federal court may express his opinion on the facts, if he informs the jury that they are not bound by his opinion if they do not agree with him, nevertheless there is a limit beyond which he cannot go, and I am bound to say that the above instruction was so charged with passion and prejudice that it exceeded the bounds of fair comment, and caused a mistrial.
Furthermore, the instruction, couched as it was, was not only highly prejudicial, so far as it was an expression of opinion, but it contained a statement of fact by the presiding judge of which there was no evidence. He said: “You may have noticed, Mr. Foreman and gentlemen, that he (the accused) wiped his hands» during his testimony * * * that is almost always an indication of lying. Why it should be so, we don’t know, but that is the fact.” In other words, he said: If a witness wipes his hands during his testimony, it is a fact indicative of lying. There was no evidence in the case to tMs effect. In making this statement, the presiding judge was testifying, and his testimony was of that subtle character that was highly prejudicial. It is not the province of a federal judge to testify in his charge—that is not comment on the evidence—and, when he does so and Ms testimony is prejudicial, it will render the trial unfair. That is what happened in this ease.